         Case 1:18-cv-01766-RBW Document 10 Filed 10/03/18 Page 1 of 1



                       UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA
_______________________________________
                                        )
CITIZENS FOR RESPONSIBILITY AND         )
ETHICS IN WASHINGTON,                   )
                                        )
            Plaintiff,                  )
                                        )
      v.                                )    Civil Action No. 18-1766 (RBW)
                                        )
U.S. DEPARTMENT OF JUSTICE,             )
                                        )
            Defendant.                  )
_______________________________________)

                                            ORDER

       In accordance with the Court’s oral rulings issued at the status conference held on

October 3, 2018, it is hereby

       ORDERED that the Federal Bureau of Investigation shall process 500 pages of

documents potentially responsive to the plaintiff’s Freedom of Information Act request, on or

before October 15, 2018, with subsequent processing of 750 pages per month thereafter, until the

processing of all potentially responsive documents is complete. It is further

       ORDERED that the parties shall appear before the Court for a status conference on

January 18, 2019, at 11:30 a.m.

       SO ORDERED this 3rd day of October, 2018.

                                                                    REGGIE B. WALTON
                                                                    United States District Judge
